Title: Abigail Adams to John Adams, 30 December 1773
From: Adams, Abigail
To: Adams, John


     
      Weymouth December 30 1773
     
     Alass! How many snow banks devide thee and me and my warmest wishes to see thee will not melt one of them. I have not heard one Word from thee, or our Little ones since I left home. I did not take any cold comeing down, and find my self in better Health than I was. I wish to hear the same account from you. The Time I proposed to tarry has Elapsed. I shall soon be home sick. The Roads at present are impassible with any carriage. I shall not know how to content myself longer than the begining of Next week. I never left so large a flock of little ones before. You must write me how they all do. Tis now so near the Court that I have no expectation of seeing you here. My daily thoughts and Nightly Slumbers visit thee, and thine. I feel gratified with the immagination at the close of the Day in seeing the little flock round you inquiring when Mamma will come home—as they often do for thee in thy absence.
     If you have any news in Town which the papers do not communicate, pray be so good as to Write it. We have not heard one Word respecting the Tea at the Cape or else where.
     I have deliverd John the Bearer of this the key of your linnen. I hope you have been able to come at some by taking the Draw above it out. I should be obliged if you would send me that Book of Mr. Pembertons upon the Classicks and the progress of Dulness which is at Mr. Cranchs.
     You will not fail in remembring me to our little ones and telling Johnny that his Grand mama has sent him a pair of mittins, and Charlly that I shall bring his when I come home. Our little Tommy you must kiss for Mamma, and bid Nabby write to me. Dont dissapoint me and let John return without a few lines to comfort the heart of Your affectionate
     
      Abigail Adams
     
    